warranted. NRS 34.160; Pan u. Eighth Judicial Dist. Court, 120 Nev. 222,
                228, 88 P.3d 840, 844 (2004). As this court has consistently held, judicial
                estoppel should be applied "only when a party's inconsistent position
                arises from intentional wrongdoing or an attempt to obtain an unfair
                advantage." Delgado v. Am. Fam. Ins. Grp., 125 Nev. 564, 570, 217 P.3d
563, 567 (2009) (quotations and alteration omitted); see Marcuse v. Del
                Webb Cmtys., Inc., 123 Nev. 278, 287-88, 163 P.3d 462, 469 (2007) (same);
                Mai nor v. Nault, 120 Nev. 750, 765, 101 P.3d 308, 318 (2004) (same). The
                district court's application of judicial estoppel, combined with its express
                finding that Grand Canal had not engaged in intentional wrongdoing or
                attempted to obtain an unfair advantage, is thus contrary to this well-
                established rule of law. The district court therefore manifestly abused its
                discretion in concluding that Grand Canal was judicially estopped from
                contesting its liability to Cole Wilson.   See State v. Eighth Judicial Dist.
                Court (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d 777, 780 (2011) ("A
                manifest abuse of discretion is a clearly erroneous interpretation of the
                law or a clearly erroneous application of a law or rule." (quotations and
                alteration omitted)). Accordingly, our intervention is warranted, and we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its November 21, 2014, order regarding Cole
                Wilson's Motion for Summary Judgment as to Liability.


                                                             Mnfc't
                                                              Parraguirre


                                                                                           , J.



SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947k e
                DOUGLAS, J., dissenting:
                            I am not persuaded that our extraordinary intervention is
                warranted because petitioner has an adequate remedy to challenge the
                perceived discrepancies in the district court's judicial estoppel analysis, as
                petitioner may raise those challenges in an appeal from a final judgment.
                NRS 34.170; Pan    U.   Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88
P.3d 840, 841 (2004) ("[T]he right to appeal is generally an adequate legal
                remedy that precludes writ relief."). I therefore dissent.


                                                                                            J.




                cc:   Hon. Susan Scann, District Judge
                      Ballard Spahr, LLP
                      Peel Brimley LLP/Henderson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A